United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS, VA )
MEDICAL CENTER, Wilmington, DE, Employer )
__________________________________________ )
T.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 22-0074
Issued: January 31, 2022

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 21, 2021 the Clerk of the Appellate Boards inadvertently assigned Docket No.
22-0074 to a purported appeal from a September 15, 2020 decision of the Office of Workers’
Compensation Programs (OWCP).
The Board has duly considered this matter and finds that the appeal is invalid. Section
501.3(a) of the Board’s Rules of Procedure provides that a “person adversely affected by a final
decision of the Director [of OWCP] or his or her authorized Representative, may file an appeal of
such decision by the Board.”1 The AB-1 form received by the Clerk of the Appellate Boards was
filed by “Sara L. @ First State Ortho”. Appellant did not sign the appeal form, nor did she
authorize “Sara L.” to represent her. The Board, therefore, concludes that neither a “person
adversely affected” by a final OWCP decision, nor an “authorized representative,” has filed an
appeal to the Board. As such, there is no valid appeal before the Board.
The Board further finds that the Board’s jurisdiction is limited to review final adverse
decisions of OWCP issued under the Federal Employees’ Compensation Act. 2 This jurisdiction
1

20 C.F.R. § 501.3(a)

2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

encompasses any final adverse decision issued by OWCP within 180 days of the date of the
appeal.3 The September 15, 2020 decision is a notice of acceptance of the claim, not a final adverse
decision of OWCP. There is no final adverse decision issued by OWCP over which the Board
may properly exercise jurisdiction. 4 Accordingly,
IT IS HEREBY ORDERED THAT the purported appeal docketed as No. 22-0074 is
dismissed.
Issued: January 31, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

20 C.F.R. § 501.3(e).

The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20
C.F.R. § 501.6(d).
4

2

